DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  line 2 “the M” should just read “M”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  line 7, it is unclear what it means to “fetch, into the teacher unit data string . . . from a teacher signal data string”. Further, lines 9-13 read “quantizing, . . . based on . . ., shift the teacher unit data string . . .” where it is unclear whether the shift is part of the quantizing step, or if “quantizing” should read “quantize”, with the shift being a separate step. It is further unclear what the last paragraph of Claim 4 is performing, what “handling” is being performed and what is being “converted”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input section” and “an output section” in claim 1 and “a controller” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-6 are directed to a device, which is a machine or an article of manufacture, claims 7-9 are directed to a method, which is a process, and claim 10 is directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites inputting data and outputting computation results, which are mental processes and mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, use of a neural network circuit is simply use of hardware to perform the calculations, with no indication of the application of the results.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 7, and 10, inputting data and outputting computation results are mental processes and mathematical calculations, which are abstract ideas. Use of a neural network circuit is imply use of hardware to perform the calculations, with no indication of the application of the results, and without significantly more.

Regarding claims 2 and 8, the limitations are further clarifications of the above abstract ideas, or simply explain the specific processes performed by the hardware. Fetching data, shifting data, and transferring data are mental processes or mathematical calculations, and likewise, adding and multiplying data are mental processes or mathematical calculations, without integration into a practical application and without significantly more.

Regarding claims 3, 5-6 and 9, the limitations are further clarifications of the above abstract ideas.

Regarding claim 4, data transfer, quantization, handling and conversion of data are mental processes or mathematical calculations, without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimoto et al. (US 5,272,723 A), hereinafter referred to as Kimoto, in view of Wallentin et al. (US 6,347,091 B1), hereinafter referred to as Wallentin.

Regarding claim 1, Kimoto teaches:
An audio signal processing device comprising: 
a neural network circuit (Fig. 2 elements 22, 42, col. 4 lines 22-51, where a neural network is used) including 
an input layer including a plurality of input units (Fig. 2 elements 22, 42, col. 4 lines 22-51, where an input layer has 5 units), 
an intermediate layer (Fig. 2 elements 22, 42, col. 4 lines 22-51, where an intermediate layer has 3 units), and 
an output layer including a plurality of output units (Fig. 2 elements 22, 42, col. 4 lines 22-51, where an output layer has 3 units); 
an input section that executes simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in an input signal data string generated through sampling based on an audio signal string into each of the plurality of input units on a one-to-one basis (Fig. 2 elements 10, 21, 41, col. 4 lines 5-20, where the serially input samples of the signal are input in parallel to the neural network),
an output section that outputs, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals (Fig. 2 elements 22, 42, col. 4 lines 22-51, where the output is a function of the inputs, the computation result being the outputs).  
Kimoto does not explicitly teach that the signal is an audio signal, nor does Kimoto teach:
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; and
Wallentin teaches:
audio data (col. 8 line 64 - col. 9 line 10, where voice over IP is used)
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals (col. 13 lines 8-30, where the counter is incremented by one when a new packet arrives, and the memory is updated, and the shift register outputs the new values); 
The prior art of Kimoto contained a device which differed from the claimed device by the substitution of an unknown shift number with a shift of 1, as taught by Wallentin col. 13 lines 8-30; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 6, Kimoto in view of Wallentin teaches:
The audio signal processing device according to claim 1, wherein 
units of the intermediate layer each execute nonlinear processing (Kimoto Fig. 4 element 106, col. 4 line 54 - col. 5 line 32, where a nonlinear sigmoid function is used).  

Regarding claim 7, Kimoto teaches:
An audio signal processing method for outputting an output signal data string in accordance with an input signal data string generated through sampling based on an audio signal string by using a neural network circuit that includes an input layer including a plurality of input units, an intermediate layer, and an output layer including a plurality of output units (Fig. 2 elements 22, 42, col. 4 lines 22-51, where a neural network is used), the audio signal processing method comprising: 
executing simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in the input signal data string into each of the plurality of input units on a one-to-one basis (Fig. 2 elements 10, 21, 41, col. 4 lines 5-20, where the serially input samples of the signal are input in parallel to the neural network),
outputting, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals as an element of the output signal data string, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals (Fig. 2 elements 22, 42, col. 4 lines 22-51, where the output is a function of the inputs, the computation result being the outputs).  
Kimoto does not explicitly teach that the signal is an audio signal, nor does Kimoto teach:
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; and
Wallentin teaches:
audio data (col. 8 line 64 - col. 9 line 10, where voice over IP is used)
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals (col. 13 lines 8-30, where the counter is incremented by one when a new packet arrives, and the memory is updated, and the shift register outputs the new values); and
The prior art of Kimoto contained a device which differed from the claimed device by the substitution of an unknown shift number with a shift of 1, as taught by Wallentin col. 13 lines 8-30; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 10, Kimoto teaches:
A non-transitory computer-readable recording medium storing a control program to be executed by a computer for (col. 7 lines 8-12, where a program is used, and col. 16 lines 25-38, where DSP and RAM are used) performing audio signal processing for outputting an output signal data string in accordance with an input signal data string generated through sampling based on an audio signal string by using a neural network circuit that includes an input layer including a plurality of input units, an intermediate layer, and an output layer including a plurality of output units (Fig. 2 elements 22, 42, col. 4 lines 22-51, where a neural network is used), 
the audio signal processing including: 
executing simultaneous inputting of, at each of unit time intervals, each of pieces of unit data of a plurality of consecutive sampling units in the input signal data string into each of the plurality of input units on a one-to-one basis (Fig. 2 elements 10, 21, 41, col. 4 lines 5-20, where the serially input samples of the signal are input in parallel to the neural network),
outputting, in accordance with the simultaneous inputting over a plurality of the unit time intervals that are consecutive, a computation result at each of the unit time intervals as an element of the output signal data string, the computation result being based on pieces of data output from the plurality of output units at each of the plurality of unit time intervals (Fig. 2 elements 22, 42, col. 4 lines 22-51, where the output is a function of the inputs, the computation result being the outputs).
Kimoto does not explicitly teach that the signal is an audio signal, nor does Kimoto teach:
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals; and
Wallentin teaches:
audio data (col. 8 line 64 - col. 9 line 10, where voice over IP is used)
wherein one of the pieces of unit data input into one of the plurality of input units at one of the unit time intervals is input into another of the plurality of input units at another of the unit time intervals in the simultaneous inputting at each of the unit time intervals (col. 13 lines 8-30, where the counter is incremented by one when a new packet arrives, and the memory is updated, and the shift register outputs the new values); and
The prior art of Kimoto contained a device which differed from the claimed device by the substitution of an unknown shift number with a shift of 1, as taught by Wallentin col. 13 lines 8-30; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Allowable Subject Matter
Claims 2-5 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Kimoto and Wallentin teach an input shift register, the neural network having the same number of input and output layers, and weights being multiplied by the output neurons. However, neither Kimoto nor Wallentin teach a second shift register for holding the output data, nor the adding the results of the multiplication with the information already in the shift register, when taken in combination with the other limitations of the claims. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,868,221 B1 Fig. 2 teaches a shift register being used as input to a neural network, and the output from the neural network feeding into another shift register; Manganaro et al. (Manganaro, G., Arena, P., & Fortuna, L. (1999). A One-Dimensional Discrete-Time CNN Chip for Audio Signal Processing. In Cellular Neural Networks (pp. 189-204). Springer, Berlin, Heidelberg.) pages 189-190 section 8.1 teaches a shift register feeding into a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658